                                                                                                    E-FILED
                                                                        Friday, 26 June, 2020 10:59:33 AM
                                                                             Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

MAVIDEA TECHNOLOGY GROUP,                    )
LLC                                          )
              Plaintiff,                     )
                                             )
       vs.                                   )      Case No.: 1:20-CV-1139
                                             )      (Jury Demanded)
JAMIE WARMBIR, CHARLOTTE                     )
WARMBIR, and WARMBIR IT                      )
SOLUTIONS, LLC, an Illinois limited          )
liability company;                           )
                   Defendants.               )

               FIRST AMENDED JOINT PROPOSED DISCOVERY PLAN
                              Fed. R. Civ. P. 26(f)

Date/Place of Conference:    (Completed) May 1, 2020 at 1:30pm via conference call

Counsel Present/Representing:        Plaintiff -    Michael Powell, Bartell Powell LLP
                                                    Jason Bartell, Bartell Powell LLP

                                     Defendant-     A. Christopher Cox, Cox & Fulk, LLC

                                        Case Summary

Theory of Liability: Defendant, Jamie Warmbir, was one of five “Managers” of the Plaintiff
LLC. He was in charge of the IT Division of the firm. As alleged by Plaintiff, Defendant and
his wife, Charlotte Warmbir, created a meticulous plan while serving as a Manager to take all of
the clients and employees of the IT Division and move them to his own company. In February,
2020, as alleged by Plaintiff, Mr. and Mrs. Warmbir set this plan in motion and, utilizing the
intangible property and trade secrets of the Plaintiff, breached Mr. Warmbir’s fiduciary duty and
caused several employees and customers to wrongfully breach their contracts with the Plaintiff.
Plaintiff filed its seven count Complaint against the defendants seeking remedies under the
Federal Defend Trade Secrets Act, Breach of Fiduciary Duty, Breach of Contract, Civil
Conspiracy, Breach of Illinois Trade Secrets Act, Tortious Interference with Contractual
Relations, Tortious Interference with Prospective Economic Advantage.

Theory of Defense: Defendants reserve the right to assert any and all theories of defense,
affirmative defenses and/or counterclaims against the Plaintiff either in: (1.) Defendants’
responsive pleading which is due by agreement of the Parties on June 2, 2020; or, (2.) in
accordance with any subsequent order of this Court or the Federal Rules of Civil Procedure.
Damages:       Plaintiff seeks at least $2,778,413.00 in a preliminary and permanent injunction,
compensatory damages, an undefined amount of punitive damages, interest, and attorney’s fees
and costs of suit.

Defendants reserve the right to seek damages against Plaintiff either in: (1.) Defendants’
responsive pleading which is due by agreement of the Parties on June 2, 2020; or, (2.) in
accordance with any subsequent order of this Court or the Federal Rules of Civil Procedure.

Settlement Discussions:       No settlement discussions have taken place.

Type of Trial: Plaintiff has requested a jury trial. Plaintiff also intends on filing a motion for
preliminary injunction, for which the jury trial request would not be applicable.

                                    Proposed Discovery Plan

I. Preliminary Injunction Relief

Service of initial written discovery regarding Preliminary injunctive relief on Counts I and V:
May 12, 2020 (Completed)

Responses of initial written discovery regarding Preliminary Injunctive Relief on Counts I and
V: June 26, 2020

Party depositions regarding Preliminary injunctive relief issues to be taken by: August 7, 2020

Non-party depositions regarding Preliminary injunctive relief issues to be taken seven (7) days
prior to any evidentiary hearing;

The scope of this initial written discovery requests regarding preliminary injunction relief shall
be limited to factual information pertinent to the criteria for preliminary injunction requirements
for the Federal Defend Trade Secrets Act and the Illinois Trade Secrets Act. Each party shall be
limited to 15 interrogatories and 15 requests for production. Any discovery requests related to
Preliminary Injunction relief shall be appropriately labeled as such. (Completed)


II. General Discovery

Fed. R. Civ. P. 26(a)(1) disclosures: June 2, 2020

Service of initial written discovery regarding all claims: August 1, 2020

Factual discovery to be completed by: January 15, 2021

Motions to amend or to add parties to be filed by: February 15, 2021
Plaintiff’s expert report due on: March 15, 2021

Plaintiff’s expert to be deposed on or before:   April 15, 2021

Defendant’s expert report due on or before: June 15, 2021

Defendant expert to be deposed on or before: July 15, 2021

The Parties reserve all rights to disclose Rebuttal Witnesses at a later date in accordance with any
subsequent order of this Court and the Federal Rules of Civil Procedure.

Dispositive Motions due by: October 30, 2021

Final Pre-trial conference: January 31, 2022

Trial date:    March / April, 2022

Issues with discovery of electronically stored information, including the form or form in which it
should be produced: The parties do anticipate the need for ESI and will use reasonable efforts to
discuss and enact a plan regarding the same.

The Parties agrees that either Party may assert claims of privilege or of protection of trial
materials, including seeking an order under Federal Rules of Evidence 502, subsequent to the
entry of this Joint Discovery Plan. The parties will use reasonable efforts to discuss and enact a
plan regarding any issues pertaining to claims of privilege or of protection of trial materials.

The Parties reserve all rights to seek the entry of any Protective Order pursuant to Rule 26(c).

Special discovery needs:      Due to the COVID19 virus, some depositions may need to take
place via video conference.



                                                      Respectfully submitted,
                                                      MAVIDIA TECHNOLOGY GROUP, LLC

                                                      By:    /S/ Michael A. Powell
                                                            BARTELL POWELL LLP

                                                      By:    /S/ Jason S. Bartell
                                                            BARTELL POWELL LLP
                                                           Respectfully submitted,

                                                           JAMIE WARMBIR, CHARLOTTE
                                                           WARMBIR, and WARMBIR IT
                                                           SOLUTIONS, LLC

                                                           By: /S/ A. Christopher Cox
                                                                 COX & FULK, LLC

Jason S. Bartell# 6255602
Michael A. Powell #06257615
10 East Main Street
Champaign, IL 61820
Phone: 217-352-5900
Fax: 217-352-0182
Email: jbartell@bartellpowell.com
        mpowell@bartellpowell.com

A. Christopher Cox
ARDC# 6296142
Cox & Fulk, LLC
202 N. Center
Bloomington, IL 61701
Phone: (309)828-7331
Email: ChristopherCox@cfxlegal.com


                               CERTIFICATE OF SERVICE

       I hereby certify that on June 26, 2020, I electronically filed the foregoing First Amended
Joint Proposed Discovery Plan, Fed R. Civ. P. 26(f), with the Clerk of the Court using the
CM/ECF system, which will send notification of such filing to the following attorneys:

Mr. A. Christopher Cox
ARDC# 6296142
Cox & Fulk, LLC
202 N. Center Street
Bloomington, IL 61701
Phone: (309)828-7331

                                                                   /S/ Michael A. Powell
